                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                    Case No. 4:16-cv-00119-HSG (KAW)
                                   8                    Plaintiff,                          ORDER TERMINATING 4/30/19 JOINT
                                                                                            DISCOVERY LETTER
                                   9             v.
                                                                                            Re: Dkt. No. 307
                                  10     DROPBOX INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 30, 2019, the parties filed a joint discovery letter regarding whether Synchronoss

                                  14   should be required to produce documents pertaining to its recent settlement with Egnyte, Inc. in a

                                  15   related case. (Joint Letter, Dkt. No. 307 at 1.) Fact discovery closed on September 21, 2018. Id.

                                  16   Accordingly, the joint letter is TERMINATED on the grounds that it is untimely. See Civil L.R.

                                  17   37-3 (Discovery disputes must be filed within 7 days of the relevant discovery deadline.). The

                                  18   parties are advised that they would need to obtain relief from the fact discovery cut-off from the

                                  19   district court before the undersigned could entertain this dispute.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 1, 2019
                                                                                             __________________________________
                                  22                                                         KANDIS A. WESTMORE
                                  23                                                         United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
